            Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 1 of 45




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

    MICHELLE BILELLO, KAR YEE S. LAW, )
    EMANUELE CAROLEO and PALMER                 )
    MCGUINNESS, individually and on behalf )
    of all others similarly situated,           )
                                                ) CIVIL ACTION NO.:
                                    Plaintiffs, )
                                                )
                    v.                          ) CLASS ACTION COMPLAINT
                                                )
    ESTEE LAUDER, INC., THE BOARD OF )
    DIRECTORS OF ESTEE LAUDER INC., )
    ESTEE LAUDER INC. FIDUCIARY                 )
    INVESTMENT COMMITTEE and JOHN )
    DOES 1-30.                                  )
                                                )
                                    Defendants. )
                                                )
                                                )

                                          COMPLAINT

       Plaintiffs Michelle Bilello, Kar Yee S. Law, Emanuele Caroleo and Palmer McGuinness,

(“Plaintiffs”), by and through their attorneys, on behalf of the Estee Lauder Companies 401(k)

Savings Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as follows.

                                I.      INTRODUCTION

       1.       This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Estee Lauder, Inc., (“Estee Lauder,” or the “Company”), the

Board of Directors of Estee Lauder Inc. (“Board”) and its members during the Class Period, and



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
            Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 2 of 45




the Estee Lauder Inc. Fiduciary Investment Committee (“Committee”) and its members during the

Class Period for breaches of their fiduciary duties.2

       2.       Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),   available    at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015)

(“Tibble I”). Thus, the employer has no incentive to keep costs low or to closely monitor the Plan

to ensure every investment remains prudent, because all risks related to high fees and poorly-

performing investments are borne by the participants.

       4.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Donovan v. Bierwirth, 680 F. 2d

263, 272 n.8 (2d Cir. 1982); See also, Severstal Wheeling v. WPN Corporation, 659 Fed.Appx. 24

(2nd Cir. 2016). Fiduciaries must act “solely in the interest of the participants and beneficiaries,”



2
  The Estee Lauder Inc. Employee Benefits Committee (“Benefits Committee”) is a Named
Fiduciary under the Plan. However, the Benefits Committee does not appear to have any
discretionary authority over selection and monitoring of Plan investments. Accordingly, the
Benefits Committee and its members are not being named as defendants prior to receipt of
discovery, if any, that may implicate them as proper defendants.
                                                 2
             Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 3 of 45




29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that would be expected

in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

        5.       The Plan has at all times, during the Class Period maintained over 1.2 billion dollars

in assets (including having over 1.6 billion dollars in assets in 2018), qualifying it as a large plan

in the defined contribution plan marketplace, and among the largest plans in the United States.

Between 2014 and 2018 (the latest data available), the Plan maintained between $489 million and

$1.06 billion in JPMorgan collective trusts (described in further detail below). These assets are

entrusted to the care of the Plan’s fiduciaries. As a large plan, the Plan had substantial bargaining

power regarding the fees and expenses that were charged against participants’ investments.

Defendants, however, did not try to reduce the Plan’s expenses or exercise appropriate judgment

to scrutinize each investment option that was offered in the Plan to ensure it was prudent.

        6.       Plaintiffs allege that during the putative Class Period (June 22, 2014 through the

date of judgment) Defendants, as “fiduciaries” of the Plan as that term is defined under ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs,

and to the other participants of the Plan by, inter alia, (1) failing to objectively and adequately

review the Plan’s investment portfolio with due care to ensure that each investment option was

prudent, in terms of cost; and (2) maintaining certain funds in the Plan despite the availability of

identical or materially similar investment options with lower costs and/or better performance

histories.

        7.       Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to the actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.



                                                   3
             Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 4 of 45




        8.       Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                          II.    JURISDICTION AND VENUE

        9.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction over actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        10.      This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have significant

contacts with this District, and because ERISA provides for nationwide service of process.

        11.      Venue is proper in this District pursuant to ERISA Section 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

        12.      Venue is proper in the Manhattan Division because one or more of the Defendants

resides in this division and a substantial part of the events giving rise to the claim occurred in this

Division.

                                     III.    PARTIES

        Plaintiffs

        13.      Plaintiff Michelle Bilello (“Bilello”), resides in Nashville, Tennessee. Plaintiff

Bilello is a former employee of Estee Lauder. During her employment, Plaintiff Bilello



                                                  4
          Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 5 of 45




participated in the Plan, investing in the options offered by the Plan and which are the subject of

this lawsuit.

        14.     Plaintiff Kar Yee S. (“Salina”) Law (“Law”), resides in Cutler Bay, Florida.

Plaintiff Law is a former employee of Estee Lauder. During her employment, Plaintiff Law

participated in the Plan, investing in the options offered by the Plan and which are the subject of

this lawsuit.

        15.     Plaintiff Emanuele Caroleo (“Caroleo”), resides in Cutler Bay, Florida. Plaintiff

Law is a former employee of Estee Lauder. During his employment, Plaintiff Caroleo participated

in the Plan, investing in the options offered by the Plan and which are the subject of this lawsuit.

        16.     Plaintiff Palmer McGuinness (“McGuinness”), resides in White Plains, New York.

Plaintiff McGuinness is a former employee of Estee Lauder. During his employment, Plaintiff

McGuinness participated in the Plan, investing in the options offered by the Plan and which are

the subject of this lawsuit.

        17.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

        18.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and



                                                 5
          Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 6 of 45




pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed. Further, Plaintiffs did not have and do not have actual knowledge of the specifics of

Defendants’ decision-making process with respect to the Plan, including Defendants’ processes

(and execution of such) for selecting, monitoring, and removing Plan investments, because this

information is solely within the possession of Defendants prior to discovery.3 Moreover, having

never managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual knowledge of

reasonable fee levels and prudent alternatives available to such plans. For purposes of this

Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based upon

(among other things) the facts set forth herein.

               Defendants

                       Company Defendant

       19.     Estee Lauder is the Plan sponsor. See, 2018 Form 5500 at 1. The corporate

headquarters of Estee Lauder is located at 28 W. 23rd Street, 8th Floor, New York, New York.

Estee Lauder as the Plan sponsor of the Estee Lauder Companies 401(k) Savings Plan describes

itself as “one of the world’s leading manufacturers and marketers of quality skin care, makeup,

fragrance and hair care products.” The June 30, 2019 Annual Report of the Estee Lauder

Companies Inc. (“2019 Annual Report”) at 3.




3
   See Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot
state a claim without pleading facts which tend systematically to be in the sole possession of
defendants, the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA
will suffer.”). Indeed, several weeks prior to filing the instant lawsuit, Plaintiffs requested pursuant
to ERISA §104(b)(4) that the Plan administrator produce several Plan governing documents,
including any meeting minutes of the relevant Plan investment committee(s). Their request for
meeting minutes was denied.

                                                   6
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 7 of 45




       20.     The 2019 Annual Report further provides: “[o]ur products are sold in

approximately 150 countries and territories under a number of well-known brand names including:

Estée Lauder, Clinique, Origins, MžAžC, Bobbi Brown, La Mer, Jo Malone London, Aveda and

Too Faced.” Id. At June 30, 2019, Estee Lauder “had approximately 48,000 full time employees

worldwide.” 2019 Annual Report at 11. At June 30, 2019, Estee Lauder had more than 1.7 billion

in earnings. 2019 Annual Report at 22.

       21.     Estee Lauder, acting through its Board of Directors, appointed the Committee

(defined above). As stated in the Plan document “the Fiduciary Committee … shall consist of at

least three (3) members who shall be appointed annually in the manner authorized by the Board of

Directors.” The Estee Lauder Companies 401(k) Savings Plan as Amended and Restated Generally

Effective as of January 1, 2015 (“Plan Doc.”) at 53.

       22.     Under ERISA, fiduciaries with the power to appoint have the concomitant fiduciary

duty to monitor and supervise their appointees. Estee Lauder Inc. is a wholly owned subsidiary of

the Estee Lauder Companies Inc. See, 2019 Annual Report at Exhibit 21.1.

       23.     Lastly, Estee Lauder may decide to terminate matching contributions entirely. As

stated in the Plan Doc, Estee Lauder may “terminate … all further contributions to the Trust Fund

for any reason at any time.” Plan Doc at 61.

       24.     For all the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

       Board Defendants

       25.     The Board of Directors appointed the members of the Committee. See supra par.

21. Accordingly, the Board had the fiduciary duty to monitor and supervise the Fiduciary




                                                7
          Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 8 of 45




Committee while it performed its role as the fiduciary responsible for selection and monitoring of

the Plan’s investments.

       26.     Each member of the Board during the putative Class Period (referred to herein as

John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section 3(21)(A),

29 U.S.C. § 1002(21)(A), during the Class Period, because each exercised discretionary authority

to appoint and/or monitor the Fiduciary Committee, which had control over Plan management

and/or authority or control over management or disposition of Plan assets.

       27.     The Board and its members during the Class Period are collectively referred to

herein as the “Board Defendants.”

               Committee Defendants

       28.     As detailed above, the Fiduciary Committee is appointed by the Board. The

Committee is responsible for investing and selecting the funds which are available to Plan

participants for investment. The Plan Document states that: “[t]he Fiduciary Committee shall have

the authority to … choose the investments into which Participants may direct the investment of

their Accounts.” Plan Doc. at 54. In addition, “[t]he Fiduciary Committee shall review the Plan’s

investment funds at least annually.” Id.

       29.     The Fiduciary Committee is governed by the Investment Policy Statement which

further details the Fiduciary Committee’s responsibilities. The Estee Lauder Companies 401(k)

Savings Plan Trust Investment Policy Statement Updated as of March 2019 (“IPS”). The IPS

provides that the Fiduciary Committee “has responsibility for assisting in the administration of the

Plan with respect to investment matters, including the following matters: evaluating investment

options; and selecting investment options.” IPS at 2.




                                                 8
          Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 9 of 45




       30.      The Fiduciary Committee is also responsible for appointing the Plan trustee. The

Plan Document provides: “[t]he Fiduciary Committee shall have the authority to … choose the

Trustee.” Id. Here, the Fiduciary Committee has appointed and retained the Northern Trust

Company (“Northern Trust”). SPD at 24.

       31.      The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), because

each exercised discretionary authority over management or disposition of Plan assets.

       32.      The Fiduciary Committee and members of the Committees during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

                Additional John Doe Defendants

       33.      To the extent that there are additional officers and employees of Estee Lauder who

are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as

investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, Estee Lauder officers and employees who are/were fiduciaries

of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), during the

Class Period.

                                   IV.    THE PLAN

       34.      The Estee Lauder Companies 401(k) Savings Plan (the “Plan”) was designed “to

make it easy for you to save for your future financial security.” SPD at 1.




                                                 9
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 10 of 45




       35.     The Plan “is a contributory defined contribution plan covering substantially all

regular full-time employees … .” Estee Lauder Companies 401(k) Financial Statements for

December 31, 2018 and 2017 at 5 (2018 Auditor Report).

       36.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA Section 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual

accounts for each participant and for benefits based solely upon the amount contributed to those

accounts, and any income, expense, gains and losses, and any forfeitures of accounts of the

participants which may be allocated to such participant’s account. Id. Consequently, retirement

benefits provided by the Plan are based solely on the amounts allocated to each individual’s

account.

       Eligibility

       37.     As detailed in the 2018 Auditor Report, employees are eligible to participate in the

Plan when they “have completed 30 days of service … as defined in the Plan document” Id. The

Plan Document provides: “[e]very Employee regularly scheduled to work at least 30 hours per

week and who is not a temporary employee shall be eligible to participate hereunder 30 days after

his date of hire … .” Plan Doc. at 12.

       Contributions and Vesting

       38.     There are several types of contributions that can be added to a participant’s account:

an employee salary deferral contribution and an employer matching contribution. SPD at 1.

Participants can also roll over amounts from other qualified benefit or defined contribution plans.

SPD at 5.

       39.     As detailed in the 2018 Auditor Report: “Participants can contribute from 2% to

50%, in 1% increments, of their compensation, as defined in the Plan document, through payroll



                                                10
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 11 of 45




deductions subject to certain limitations.” 2018 Auditor Report at 5. The 2018 Auditor Report

further provides that “[t]he Company matches 100% of a participant’s contribution up to the first

3% of eligible compensation and 50% of a participant’s contribution on the next 4% of eligible

compensation.” Id.

       40.     “Participants are immediately vested in their contributions plus actual earnings

thereon.” 2018 Auditor Report at 6. “Participants are also immediately vested in the Company’s

matching contributions, and any investment earnings thereon.” Id.

       41.     Like other companies that sponsor 401(k) plans for their employees, Estee Lauder

enjoys both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made.            See generally https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       42.     Estee Lauder also benefits in other ways from the Plan’s matching program. It is

well-known that “[m]any employers match their employees’ contributions to the 401(k) plan in

order to help attract and retain talent at their company. By hiring and retaining employees with a

high-caliber of talent, [a company] may save money on training and attrition costs associated with

unhappy or lower-performing workers.” See, https://www.paychex.com/articles/employee-

benefits/employer-matching-401k-benefits.

       43.     Given the size of the Plan, Estee Lauder likely enjoyed a significant tax and cost

savings from offering a match.

       The Plan’s Investments

       44.     Several investments were available to Plan participants for investment each year

during the putative Class Period, including several JPMorgan target date funds. As noted above,



                                                11
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 12 of 45




the Committee determines the appropriateness of the Plan’s investment offerings and monitors

investment performance. Plan Doc. at 54. For 2018, the Plan, excluding investments in common

stock, offered 19 investment options, which included 14 collective trusts, 4 mutual funds and 1

stable value fund.

       45.     The Plan’s assets under management for all funds as of the end of 2018 was

$1,645,339,326.      2018 Auditor Report at 4.         From 2014 to 2017 the Plan’s assets under

management ranged from more than $1.2 billion to more than $1.7 billion.

       46.     Plan Expenses

       47.      Expenses of maintaining the Plan are paid directly by the Plan. Plan Doc. at 56.

The Plan Document provides: “[a]ll reasonable and necessary expenses incurred in the

administration of the Plan and Trust Fund shall be paid from the Trust Fund.” Id.

                       V.      CLASS ACTION ALLEGATIONS

       48.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between June 22, 2014 through the date of judgment (the
               “Class Period”).

       49.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 16,741 Plan “participants

with account balances as of the end of the plan year.” 2018 Form 5500 at 2.

       50.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of


4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.

                                                  12
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 13 of 45




Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

        51.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.     Whether Defendants are/were fiduciaries of the Plan;

                B.     Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;

                C.     Whether the Company and Board Defendants failed to adequately monitor

                       the Committee and other fiduciaries to ensure the Plan was being managed

                       in compliance with ERISA;

                D.     The proper form of equitable and injunctive relief; and

                E.     The proper measure of monetary relief.

        52.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this litigation

as a class action.

        53.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the



                                                 13
          Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 14 of 45




members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        54.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                     VI.  DEFENDANTS’ FIDUCIARY STATUS
                        AND OVERVIEW OF FIDUCIARY DUTIES

        55.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

        56.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

Section 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercises any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

                                                 14
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 15 of 45




        57.     As described in the “Parties” section above, Defendants were fiduciaries of the Plan

because:

                (a)     they were so named; and/or

                (b)     they exercised authority or control respecting management or disposition of

                        the Plan’s assets; and/or

                (c)     they exercised discretionary authority or discretionary control respecting

                        management of the Plan; and/or

                (d)     they had discretionary authority or discretionary responsibility in the

                        administration of the Plan.

        58.     As fiduciaries, Defendants are/were required by ERISA Section 404(a)(1), 29

U.S.C. § 1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the

interest of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence

under the circumstances then prevailing that a prudent person acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of a like character and with like aims.

These twin duties are referred to as the duties of loyalty and prudence and are “the highest known

to the law.” Donovan, 680 F. 2d at 272 n.8; see also Severstal Wheeling, 659 Fed.Appx. 24.

        59.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Id., at 224 (quotation marks and citations omitted). Thus, “in deciding whether

and to what extent to invest in a particular investment, a fiduciary must ordinarily consider only

factors relating to the interests of plan participants and beneficiaries . . . . A decision to make an



                                                    15
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 16 of 45




investment may not be influenced by [other] factors unless the investment, when judged solely on

the basis of its economic value to the plan, would be equal or superior to alternative investments

available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at *3 (Dec.

19, 1988) (emphasis added).

       60.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries and set aside the consideration of himself or third persons.

       61.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

       62.     In addition, ERISA Section 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for

breach by co-fiduciary”), further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       63.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investments chosen for a plan are not to favor the fund provider over the plan’s

participants. Yet here, to the detriment of the Plan and its participants and beneficiaries, the Plan’s

                                                   16
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 17 of 45




fiduciaries included and retained in the Plan many mutual fund investments that were more

expensive than necessary and otherwise not justified on the basis of their economic value to the

Plan or Plan participants.

       64.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for: (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period; and (2) lower recordkeeping and administrative fees.

       65.      As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. §§ 1104(a)(1) and 1105(a).

                             VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       66.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

       67.     “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”). See

                                               17
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 18 of 45




also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be

aware that your employer also has a specific obligation to consider the fees and expenses paid by

your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to

higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble II, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       68.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       69.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must, among other duties, both “establish a prudent

process for selecting investment options and service providers” and “monitor investment options

and service providers once selected to see that they continue to be appropriate choices.” See, “A

Look at 401(k) Plan Fees,” supra, at 2.

       70.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses (July



                                                18
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 19 of 45




2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id., at 5.

       71.     Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

B.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

       72.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several investments in the Plan throughout

the Class Period, including those identified below, that wasted the Plan and participants’ assets

because of unnecessary costs.

       73.     The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options. Tibble I, 135 S. Ct. at 1823. In Tibble I, the Court held that “an ERISA

fiduciary’s duty is derived from the common law of trusts” and that, “[u]nder trust law, a trustee

has a continuing duty to monitor trust investments and remove imprudent ones.” Id., at 1828. In

so holding, the Supreme Court referenced with approval the UPIA, treatises, and seminal decisions

confirming the duty.

       74.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts, ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts, § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

                                                 19
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 20 of 45




determine whether any of the plan’s investments are “improvident” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       75.     When large plans, particularly those with over a billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of investment,

a careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

       76.     The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their higher costs relative to the same or similar investments

available. This fiduciary failure decreased participant compounding returns and reduced the

available amount participants will have at retirement.

       77.     During the Class Period, the Plan lost millions of dollars by offering investment

options that had similar or identical characteristics to other lower-priced investment options.

       78.     The majority of funds in the Plan stayed relatively unchanged during the Class

Period. In 2018, nearly half of the funds in the Plan (at least 9 out of the Plan’s 19 funds) were

significantly more expensive than comparable funds found in similarly-sized plans (plans having

over a billion dollars in assets). As illustrated in the chart below, the expense ratios for funds in

the Plan in some cases were up to 57% (in the case of the Dodge & Cox Stock) above the median

expense ratios in the same category.




                                                  20
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 21 of 45




                                                    Exp                        ICI
                        Current Fund               Ratio5      Category       Median6

                    Dodge & Cox Stock             0.52 % Domestic Equity       0.33%

               JPMorgan SmartRetirement 2035      0.52 %      Target-date      0.47%

               JPMorgan SmartRetirement 2045      0.53 %      Target-date      0.47%

               JPMorgan SmartRetirement 2050      0.53 %      Target-date      0.47%

               JPMorgan SmartRetirement 2040      0.53 %      Target-date      0.47%

               JPMorgan SmartRetirement 2025      0.49 %      Target-date      0.47%
               JPMorgan SmartRetirement 2030      0.51 %      Target-date      0.47%

               JPMorgan SmartRetirement 2055      0.53 %      Target-date      0.47%

               JPMorgan SmartRetirement 2060      0.53 %      Target-date      0.47%


         79.      The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the above ICI Median fee is based on a study conducted in 2016

when expense ratios were generally higher than fees today or even in 2018 given the downward

trend of expense ratios the last few years. Indeed, the ICI median expense ratio for target date

funds for plans with over 1 billion dollars in assets was 0.56% using 2015 data compared with

0.47% in 2016. Accordingly, 2018 median expense ratios would be lower than indicated above,

demonstrating a greater disparity between the Plan’s 2018 expense ratios charted above and the

median expense ratios in the same category.

         80.      Further, median-based comparisons also understate the excessiveness of the


5
    The listed expense figures are as of 2018.
6
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.


                                                 21
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 22 of 45




investment management fees of the Plan’s funds because many prudent alternative funds were

available that offered lower expenses than the median.

        Failure to Investigate Availability of Lower Cost Collective Trusts

        81.    Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

        82.    Collective trusts, also referred to as CITs, are akin to low-cost share classes because

many if not most mutual fund strategies are available in a collective trust format, and the

investments in the collective trusts are identical to those held by the mutual fund, except they cost

less.

        83.    As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts, § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

“return rates of one or more suitable common trust funds, or suitable index mutual funds or

market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).




                                                 22
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 23 of 45




        84.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds.7 Defendants knew this because one of the primary investment

vehicles for this Plan are collective trust target date funds.8

        85.     In 2018 alone, over a billion dollars of Plan assets were invested in private label

collective trust target date funds offered by JPMorgan. Defendants, however, breached their

fiduciary duties by failing to continually monitor the investment management fees of the target

date funds to ensure they were reasonable. During the Class Period, the expense ratios of the




7
  Collective trusts are administered by banks or trust companies, which assemble a mix of assets
such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the Currency rather
than the Securities and Exchange Commission, collective trusts have simple disclosure
requirements, and cannot advertise or issue formal prospectuses. As a result, their costs are much
lower, with lower or no administrative costs, and lower or no marketing or advertising costs. See
Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013, available at
http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.
8
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE          BENEFIT        NEWS        (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans              (hereinafter      “CITs
Gaining Ground”). Many if not most mutual fund strategies are available in a collective trust
format, and the investments in the collective trusts are identical to those held by the mutual funds.
Use of CITs in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract
directly with the plan, and provide regular reports regarding costs and investment holdings, the
plan has the same level of protection that the Investment Company Act provides to individual
investors, thus eliminating the need for the protections of the Investment Company Act. Further,
collective trusts are still subject to state and federal banking regulations that provide comparable
protections. American Bankers Association, ABA Primer on Bank Collective Funds, June 2015,
at 1, available at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-
investment-funds.

                                                  23
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 24 of 45




JPMorgan target date funds were more expensive than the Plan could and should have obtained

given its bargaining power. As reported on the Plan’s forms 5500, the JPMorgan target date funds

had the following expense ratios:




     Fund            2018           2017             2016             2015            2014
   JPMorgan
     Smart
                     0.49%          0.52%            0.57%           0.62%           0.62%
   Retirement
   Fund 2025
   JPMorgan
     Smart
                     0.51%          0.55%            0.59%           0.67%           0.67%
   Retirement
   Fund 2030
   JPMorgan
     Smart
                     0.52%          0.57%            0.61%           0.72%           0.72%
   Retirement
   Fund 2035
   JPMorgan
     Smart
                     0.53%          0.59%            0.63%           0.75%           0.75%
   Retirement
   Fund 2040
   JPMorgan
     Smart
                     0.53%          0.60%            0.63%           0.75%           0.75%
   Retirement
   Fund 2045
   JPMorgan
     Smart
                     0.53%          0.60%           0.635%           0.75%           0.75%
   Retirement
   Fund 2050
   JPMorgan
     Smart
                     0.53%          0.60%            0.63%           0.75%           0.40%
   Retirement
   Fund 2055
   JPMorgan
     Smart
                     0.53%          0.60%
   Retirement
   Fund 2060




                                              24
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 25 of 45




          86.     A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to identify and select available lower cost collective trusts. As demonstrated in

the chart below, while the target date funds in the Plan are collective trusts they are private label

collective trusts with much higher expense ratios than the typical collective trusts offered by

JPMorgan. A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified these lower cost collective trusts at the earliest opportunity. Here, the following

funds in the Plan in 2018 were available as lower cost collective trusts in 2018 and most of the

Class Period:

                              Exp.           Lower Cost          Incep        Exp.       % Fee
        Fund in Plan
                              Ratio9          Version            Date        Ratio10     Excess

       JPMorgan Smart                       JPMCB Smart
                                                                July 22,
       Retirement Fund        0.49%        Retirement 2025                   0.44%        11%
                                                                 2016
             2025                          Fund - CF Class
       JPMorgan Smart                       JPMCB Smart
                                                                July 22,
       Retirement Fund        0.51%        Retirement 2030                   0.44%        15%
                                                                 2016
             2030                          Fund - CF Class
       JPMorgan Smart                       JPMCB Smart
                                                                July 22,
       Retirement Fund        0.52%        Retirement 2035                   0.44%        18%
                                                                 2016
             2035                          Fund - CF Class
       JPMorgan Smart                       JPMCB Smart
                                                                July 22,
       Retirement Fund        0.53%        Retirement 2040                   0.44%        20%
                                                                 2016
             2040                          Fund - CF Class
       JPMorgan Smart                       JPMCB Smart
                                                                July 22,
       Retirement Fund        0.53%        Retirement 2045                   0.44%        20%
                                                                 2016
             2045                          Fund - CF Class
       JPMorgan Smart                       JPMCB Smart
                                                                July 22,
       Retirement Fund        0.53%        Retirement 2050                   0.44%        20%
                                                                 2016
             2050                          Fund - CF Class


9
    The listed expense figures are as of 2018.
10
     The listed expense figures are as of 2019.
                                                  25
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 26 of 45




                             Exp.            Lower Cost            Incep        Exp.        % Fee
      Fund in Plan
                             Ratio9           Version              Date        Ratio10      Excess

     JPMorgan Smart                         JPMCB Smart
                                                                  July 22,
     Retirement Fund         0.53%         Retirement 2055                      0.44%        20%
                                                                   2016
           2055                            Fund - CF Class
     JPMorgan Smart                         JPMCB Smart
                                                                  July 22,
     Retirement Fund         0.53%         Retirement 2060                      0.44%        20%
                                                                   2016
           2060                            Fund - CF Class



          87.   The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of these available collective trusts and therefore also

should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

          88.   As noted above, minimum initial investment amounts are typically waived for

institutional investors like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et al., No.

18-3345, slip op. at 5 (8th Cir. May 22, 2020) (“minimum investment requirements are ‘routinely

waived’ for individual investors in large retirement-savings plans”); Sweda, 923 F.3d at 329 (citing

Tibble II, 729 F.3d at 1137 n.24) (confirming that investment minimums are typically waived for

large plans). Here in fact, there was no minimum investment required for the CF Class. See June

2019 Fund Summary for JPMCB SmartRetirement Funds, at p. 13.

          89.   The following is a sampling of the assets under management during the Class

Period:

  Fund in Plan        2018 AUM        2017 AUM          2016 AUM         2015 AUM         2014 AUM
 JPMorgan Smart
                      $87,210,899      $96,654,121      $85,316,626        $71,268,010    $63,854,329
 Retirement Fund
       2025
 JPMorgan Smart
                      $98,755,078     $105,871,002      $83,888,650        $72,214,272    $64,575,029
 Retirement Fund
       2030

                                                  26
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 27 of 45




 JPMorgan Smart
                      $93,361,390    $96,759,834       $77,432,270    $64,547,222     $57,776,364
 Retirement Fund
       2035
 JPMorgan Smart
                      $87,507,532    $92,223,873       $72,841,501    $60,614,811     $53,195,651
 Retirement Fund
       2040
 JPMorgan Smart
                      $88,407,255    $90,057,677       $69,431,876    $57,818,662     $50,546,492
 Retirement Fund
       2045
 JPMorgan Smart
                      $87,650,401    $91,414,102       $69,532,419    $57,471,782     $48,521,804
 Retirement Fund
       2050
 JPMorgan Smart
                      $15,350,098    $11,435,336       $5,222,138      $1,537,062       $137,228
 Retirement Fund
       2055
 JPMorgan Smart
                       $2,614,654       $80,556             --              --              --
 Retirement Fund
       2060


        90.     At all times during the Class Period, the above funds had sufficient assets under

management to qualify for the lower-cost collective trusts identified above especially given the

fact that investment managers will waive investment minimums for retirement plans. A prudent

fiduciary conducting an impartial review of the Plan’s investments would have identified the

cheaper available collective trusts and transferred the Plan’s investments into the lower cost funds

at the earliest opportunity.

        91.     There is no good-faith explanation for utilizing higher-cost funds when lower-cost

funds are available for the exact same investment. Indeed, given that the collective trusts were

comprised of the same underlying investments as their mutual fund counterparts, and managed by

the same investment manager, but had lower fees, they would have had greater returns than the

Plan’s funds. Moreover, the Plan did not receive any additional services or benefits based on its

use of more expensive funds; the only consequence was higher costs for Plan participants.




                                                  27
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 28 of 45




       92.     Defendants failed in their fiduciary duties either because they did not negotiate

aggressively enough with their service providers to obtain better pricing or they were asleep at the

wheel and were not paying attention. Either reason is inexcusable.

       93.     Moreover, it is not prudent to select higher cost versions of the same fund even if a

fiduciary believes fees charged to plan participants by the “retail” class investment were the same

as the fees charged by the “institutional” class investment, net of the revenue sharing paid by the

funds to defray the Plan’s recordkeeping costs. Tibble, et al. v. Edison Int. et al., No. 07-5359,

2017 WL 3523737, at * 8 (C.D. Cal. Aug. 16, 2017) (“Tibble III”). Fiduciaries should not “choose

otherwise imprudent investments specifically to take advantage of revenue sharing.” Id., at * 11.

The failure to adhere to this basic tenet of good fiduciary practice resonates loudly in this case

especially where the recordkeeping and administrative costs were unreasonably high as discussed

below. A fiduciary’s task is to negotiate and/or obtain reasonable fees for investment options and

recordkeeping/administration fees independent of each other if necessary.

       94.     By failing to investigate the availability of lower cost collective trusts as early as

2016, Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

       Failure to Utilize Lower Cost Passively or Actively Managed Funds

       95.     As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts,

§ 100 cmt. b(1).

       96.     While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,



                                                28
            Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 29 of 45




available     at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively-managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at          http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively-managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       97.         Indeed, on average, funds with high fees perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       98.         During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. This failure is a further indication that

Defendants lacked a prudent investment monitoring process.

       99.         The chart below demonstrates that the expense ratios of the Plan’s investment

options were more expensive by multiples of comparable passively-managed alternative funds in

the same fund category. The chart below analyzes funds in the Plan in 2018 using 2018 expense

ratios as a methodology to demonstrate the greater relative expense of the Plan’s funds compared

to their alternative fund counterparts.



                                                  29
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 30 of 45




                             Net                               Net
                                     Passive/Active Lower              Inception     % Fee
        Fund in Plan       Expense                           Expense
                                       Cost Alternative                  Date        Excess
                            Ratio                            Ratio11

                                       Vanguard Value
     Dodge & Cox Stock     0.52 %                            0.04 %    07/02/1998   1200.0%
                                          Index I

                                      Vanguard Equity-
                           0.52 %                            0.18 %    08/13/2001    188.9%
                                        Income Adm


                                      Vanguard Total
     DFA Global Equity I   0.30 %                            0.08 %    10/09/2008    275.0%
                                     World Stock Index I



      JPMorgan                         Fidelity Freedom
                           0.52 %                            0.12 %    10/02/2009    333.3%
 SmartRetirement 2035                Index 2035 Investor

                                       American Funds
                           0.52 %    2035 Trgt Date Retire   0.37 %    07/13/2009    40.5%
                                             R6


      JPMorgan                         Fidelity Freedom
                           0.53 %                            0.12 %    10/02/2009    341.7%
 SmartRetirement 2045                Index 2045 Investor

                                       American Funds
                           0.53 %    2045 Trgt Date Retire   0.38 %    07/13/2009    39.5%
                                             R6


      JPMorgan                         Fidelity Freedom
                           0.53 %                            0.12 %    10/02/2009    341.7%
 SmartRetirement 2050                Index 2050 Investor

                                       American Funds
                           0.53 %    2050 Trgt Date Retire   0.39 %    07/13/2009    35.9%
                                             R6


                                       Fidelity Freedom
      JPMorgan             0.53 %                            0.12 %    10/02/2009    341.7%
                                     Index 2040 Investor
 SmartRetirement 2040



11
  As of June 1, 2019, Fidelity Freedom Index Funds – Investor Class’ expenses were reduced to
0.12% from 0.14%.
                                              30
      Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 31 of 45




                         Net                               Net
                                 Passive/Active Lower              Inception    % Fee
    Fund in Plan       Expense                           Expense
                                   Cost Alternative                  Date       Excess
                        Ratio                            Ratio11
                                   American Funds
                       0.53 %    2040 Trgt Date Retire   0.38 %    07/13/2009   39.5%
                                         R6


     JPMorgan                      Fidelity Freedom
                       0.49 %                            0.12 %    10/02/2009   308.3%
SmartRetirement 2025             Index 2025 Investor

                                   American Funds
                       0.49 %    2025 Trgt Date Retire   0.33 %    07/13/2009   48.5%
                                         R6


     JPMorgan                      Fidelity Freedom
                       0.44 %                            0.12 %    10/02/2009   266.7%
SmartRetirement 2020             Index 2020 Investor

                                   American Funds
                       0.44 %    2020 Trgt Date Retire   0.31 %    07/13/2009   41.9%
                                         R6


     JPMorgan                      Fidelity Freedom
                       0.51 %                            0.12 %    10/02/2009   325.0%
SmartRetirement 2030             Index 2030 Investor

                                   American Funds
                       0.51 %    2030 Trgt Date Retire   0.35 %    07/13/2009   45.7%
                                         R6


     JPMorgan                      Fidelity Freedom
                       0.53 %                            0.12 %    06/01/2011   341.7%
SmartRetirement 2055             Index 2055 Investor

                                   American Funds
                                                                   02/01/2010
                       0.53 %    2055 Trgt Date Retire   0.40 %                 32.5%
                                         R6


     JPMorgan                      Fidelity Freedom
                       0.53 %                            0.12 %    08/05/2014   341.7%
SmartRetirement 2060             Index 2060 Investor

                                   American Funds
                       0.53 %    2060 Trgt Date Retire   0.41 %    03/27/2015   29.3%
                                         R6

                                          31
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 32 of 45




                                Net                                 Net
                                          Passive/Active Lower                Inception       % Fee
        Fund in Plan          Expense                             Expense
                                            Cost Alternative                    Date          Excess
                               Ratio                              Ratio11


        JPMorgan                           Fidelity Freedom
      SmartRetirement          0.38 %        Index Income         0.12 %     10/02/2009      216.7%
         Income                                 Investor


          100.     The above alternative funds outperformed the Plan’s funds in their 3 and 5 year

average returns as of 2020. Moreover, these alternative investments had no material difference in

risk/return profiles with the Plan’s funds and there was a high correlation of the alternative funds’

holdings with the Plan’s funds holdings such that any difference was immaterial.

          101.     These results are not surprising given that in the long-term, actively managed funds

do not outperform their passively-managed counterparts. Indeed, the majority of U.S. equity funds

did not outperform their index counterparts in the five years ending June 30, 2019:12

        Fund Category               Comparison Index              Percentage of Funds That
                                                                  Underperformed Their
                                                                  Benchmark 5 Yr (%)
                 Large-Cap                   S&P 500              78.52

                 Mid-Cap                 S&P MidCap 400           63.56

                 Small-Cap              S&P SmallCap 600          75.09

                 Multi-Cap              S&P Composite 1500        82.79

            Domestic Equity             S&P Composite 1500        81.66

           Large-Cap Value                  S&P Value             84.74

            Mid-Cap Value            S&P MidCap 400 Value         92.31

           Small-Cap Value           S&P SmallCap 600 Value       90.57



12
     Source: https://us.spindices.com/spiva/#/reports
                                                    32
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 33 of 45




        Fund Category             Comparison Index                Percentage of Funds That
                                                                  Underperformed Their
                                                                  Benchmark 5 Yr (%)
           Multi-Cap Value            S&P Composite 1500          91.35
                                            Value

         102.    A prudent investigation would have revealed the existence of the above lower-cost

and better performing alternatives to the Plan’s funds.

         103.    The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

C.       Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

         104.    The Plan’s recordkeeper since at least 2014 has been Alight Solutions (“Alight”).

The term “recordkeeping” is a catchall term for the suite of administrative services typically

provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond simple provision of

account statements to participants, it is quite common for the recordkeeper to provide a range of

services to a defined contribution plan as part of its package of services. These services can include

claims processing, trustee services, participant education, managed account services, participant

loan processing, QDRO13 processing, preparation of disclosures, self-directed brokerage accounts,

investment consulting, and general consulting services.

         105.    Nearly all recordkeepers in the marketplace offer this range of services, and defined

contribution plans have the ability to customize the package of services they receive and have the

services priced accordingly. Many of these services can be provided by recordkeepers at very little

cost. In fact, several of these services, such as managed account services, self-directed brokerage,

QDRO processing, and loan processing are often a profit center for recordkeepers.


13
     Qualified Domestic Relations Order.

                                                   33
          Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 34 of 45




         106.   The market for recordkeeping is highly competitive, with many vendors equally

capable of providing a high-level service. As a result of such competition, vendors vigorously

compete for business by offering the best price.

         107.   The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven

by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         108.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to provide.

         109.   Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for Plan participants. “At worst, revenue sharing is a way to hide fees. Nobody

sees the money change hands, and very few understand what the total investment expense pays

for. It’s a way to milk large sums of money out of large plans by charging a percentage-based fee

that never goes down (when plans are ignored or taken advantage of). In some cases, employers

and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

Sharing and Invisible Fees” available at           http://www.cccandc.com/p/revenue-sharing-and-

invisible-fees (last visited March 19, 2020).

         110.   Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)



                                                   34
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 35 of 45




(“Tussey II”) (holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when they

“fail[] to monitor and control recordkeeping fees” incurred by the plan); George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan fiduciaries

have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

        111.    First, they must pay close attention to the recordkeeping fees being paid by the plan.

A prudent fiduciary tracks the recordkeeper’s expenses by demanding documents that summarize

and contextualize the recordkeeper’s compensation, such as fee transparencies, fee analyses, fee

summaries, relationship pricing analyses, cost-competitiveness analyses, and multi-practice and

standalone pricing reports.

        112.    Second, in order to make an informed evaluation as to whether a recordkeeper or

other service provider is receiving no more than a reasonable fee for the services provided to a

plan, a prudent fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based

revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to

ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned

to the plan and its participants.

        113.    Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the



                                                 35
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 36 of 45




plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George, 641 F.3d at

800; Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).

       114.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping costs by failing to undertake any of the aforementioned steps. For example, as

noted above, Alight has been the Plan’s recordkeeper since at least 2014 (with no change), and

there is no evidence Defendants have undertaken an RFP since 2014 in order to compare Alight’s

costs with those of others in the marketplace. Alight’s direct compensation for recordkeeping

services during the Class Period has been, by any measure, unreasonable. From 2014 to 2018 the

direct annual recordkeeping per participant fees were as follows:

        Year                                          Direct Recordkeeping Fees

        2014                                          $56

        2015                                          $38

        2016                                          $40

        2017                                          $24

        2018                                          $48



       115.    By way of comparison, we can look at what other plans are paying for

recordkeeping. One data source, the 401k Averages Book (20th ed. 2020)14 studies Plan fees for

smaller plans, those under $200 million in assets. Although it studies smaller plans than the Plan,

it is nonetheless a useful resource because we can extrapolate from the data what a bigger plan like



14
   “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.

                                                36
           Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 37 of 45




the Plan should be paying for recordkeeping. That is because recordkeeping and administrative

fees should decrease as a Plan increases in size. For example, a plan with 200 participants and

$20 million in assets has an average recordkeeping and administration cost (through direct

compensation) of $12 per participant. 401k Averages Book at p. 95. A plan with 2,000 participants

and $200 million in assets has an average recordkeeping and administration cost (through direct

compensation) of $5 per participant. Id., at p. 108. Thus, the Plan, with over a billion dollars in

assets and nearly 17,000 participants during the Class Period, should have had direct recordkeeping

costs below the $5 average, which it clearly did not.

          116.   Looking at the Plan’s total compensation for recordkeeping and administration

costs also reveals fiduciary breaches. The total amount of recordkeeping fees (both through direct

and indirect payments) ranged between an estimated $71 and $126 annually per participant during

the Class Period with the lone exception in 2017 when per participant fees were $48.

          117.   As noted above, some plans pay recordkeepers additional fees on top of direct

compensation in the form of revenue sharing, and that was the case with the Plan. The maximum

indirect compensation received by Alight for recordkeeping services can be estimated to a

reasonable degree of certainty using publicly available information15 because “revenue sharing’ is

divvied among all the plan’s service providers which “could include but are not limited to

recordkeepers, advisors and platform providers.” 401k Averages Book, at p. 7, Answer to FAQ

No. 14.




15
   See Braden, 588 F.3d at 598 (“If Plaintiffs cannot state a claim without pleading facts which
tend systematically to be in the sole possession of defendants, the remedial scheme of [ERISA]
will fail, and the crucial rights secured by ERISA will suffer.”).

                                                37
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 38 of 45




       118.    If all the indirect revenue sharing reported on the Plan’s Form 5500 (or a significant

portion) were paid to Alight then, prior to rebates, if any, the annual per participant recordkeeping

fee would have been as follows during the Class Period:


                                                       Indirect Costs
                   No. of
       Year                       Direct Costs        Through Revenue         P/P Costs
                 Participants
                                                          Sharing16
       2018         16741             $800,632            $373,253              $71.12
       2017         16261             $388,821            $377,332              $48.12
       2016         16257             $659,933           $1,170,956            $113.62
       2015         18749             $723,592           $1,191,886            $103.16
       2014         15443             $867,165           $1,065,852            $126.17


       119.    These amounts are clearly unreasonable as they are well above recognized

reasonable rates for large plans.17

       120.    By way of further comparison, a 1998 study conducted by the Department of Labor

(“1998 DOL Study”) reflected that as the number of participants grows, a plan can negotiate lower

recordkeeping fees:18


16
  The indirect amounts include a calculation of overall revenue sharing and amounts paid to the
Trustee. From 2016 through 2018 the Trustee was Northern Trust and in 2014 and 2015 the
Trustee was State Street Bank and Trust Company (“State Street”).
17
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market
rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and
defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016)
(declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant for the
past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4
(D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per
participant for recordkeeping).
18
    See https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/ retirement/study-of-
401k-plan-fees-and-expenses.pdf. Given the general trend of decreasing recordkeeping fees, the
average cost per participant from nearly 20 years ago cited in the 1998 DOL Study would be much
lower today.

                                                 38
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 39 of 45




                   Number of Participants                        Avg. Cost Per Participant

         200                                             $42

         500                                             $37

         1,000                                           $34



       121.      Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.

       122.      A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.

                                 FIRST CLAIM FOR RELIEF
                      Breaches of Fiduciary Duties of Loyalty and Prudence
                          (Asserted against the Committee Defendants)

       123.      Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       124.      At all relevant times, the Committee Defendants (“Prudence Defendants”) were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

in that they exercised discretionary authority or control over the administration and/or management

of the Plan or disposition of the Plan’s assets.

       125.      As fiduciaries of the Plan, the Prudence Defendants were subject to the fiduciary

duties imposed by ERISA Section 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included


                                                   39
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 40 of 45




managing the assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, and acting with the care, skill, diligence, and prudence under the circumstances that

a prudent person acting in a like capacity and familiar with such matters would use in the conduct

of an enterprise of like character and with like aims.

        126.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint.        They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of Plan participants. Instead, the Prudence Defendants selected and retained investment options

in the Plan despite the high cost of the funds in relation to other comparable investments. The

Prudence Defendants also failed to investigate the availability of lower-cost share classes of certain

mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate certain

collective trusts as alternatives to mutual funds, even though they generally provide the same

investment management services at a lower cost. Likewise, the Prudence Defendants failed to

monitor or control the grossly excessive compensation paid for recordkeeping services.

        127.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had the Prudence Defendants complied with their fiduciary obligations, the Plan would

not have suffered these losses, and Plan participants would have had more money available to them

for their retirement.

        128.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable




                                                 40
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 41 of 45




relief and other appropriate relief for the Prudence Defendants’ breaches as set forth in their Prayer

for Relief.

        129.   The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Prudence Defendant is also liable for

the breaches of their co-fiduciaries under 29 U.S.C. § 1105(a).

                               SECOND CLAIM FOR RELIEF
                       Failure to Adequately Monitor Other Fiduciaries
                  (Asserted against Estee Lauder and the Board Defendants)

        130.   Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        131.   Estee Lauder and the Board Defendants (the “Monitoring Defendants”) had the

authority to appoint and remove members of the Committee and were aware that the Committee

Defendants had critical responsibilities as fiduciaries of the Plan.

        132.   In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

        133.   The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties (or used

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their



                                                 41
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 42 of 45




decisions and analysis with respect to the Plan’s investments; and reported regularly to the

Monitoring Defendants.

       134.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)    Failing to monitor and evaluate the performance of the Committee

                       Defendants or have a system in place for doing so, standing idly by as the

                       Plan suffered significant losses in the form of unreasonably high expenses,

                       imprudent choices of funds’ class of shares, and inefficient fund

                       management styles that adversely affected the investment performance of

                       the Funds’ and their participants’ assets as a result of the Committee

                       Defendants’ imprudent actions and omissions;

                (b)    Failing to monitor the processes by which Plan investments were evaluated,

                       the Committee Defendants’ failure to investigate the availability of lower-

                       cost share classes, and the Committee Defendants’ failure to investigate the

                       availability of lower-cost collective trust vehicles; and

                (c)    Failing to remove Committee members whose performance was inadequate

                       in that they continued to maintain imprudent, excessively costly, and poorly

                       performing investments within the Plan, and caused the Plan to pay

                       excessive recordkeeping fees, all to the detriment of the Plan and Plan

                       participants’ retirement savings.

       135.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had the Monitoring Defendants complied with their




                                                 42
         Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 43 of 45




fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would

have had more money available to them for their retirement.

        136.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        128.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

        A.      A determination that this action may proceed as a class action under Rule 23(b)(1),

or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

        B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’

counsel as Class Counsel;

        C.      A Declaration that the Defendants, and each of them, have breached their fiduciary

duties under ERISA;

        D.      An Order compelling the Defendants to make good to the Plan all losses to the Plan

resulting from Defendants’ breaches of their fiduciary duties, including restoring to the Plan all

losses resulting from imprudent investment of the Plan’s assets, restoring to the Plan all profits the

Defendants made through use of the Plan’s assets, and restoring to the Plan all profits which the

participants would have made if the Defendants had fulfilled their fiduciary obligations;

        E.      An order requiring the Company Defendant to disgorge all profits received from,

or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the form of

an accounting for profits, imposition of a constructive trust, or a surcharge against the Company



                                                  43
               Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 44 of 45




Defendant as necessary to effectuate said relief, and to prevent the Company Defendant’s unjust

enrichment;

          F.       Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses;

          G.       An order enjoining Defendants from any further violations of their ERISA fiduciary

responsibilities, obligations, and duties;

          H.       Other equitable relief to redress Defendants’ illegal practices and to enforce the

provisions of ERISA as may be appropriate, including appointment of an independent fiduciary or

fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have breached their fiduciary

duties;

          I.       An award of pre-judgment interest;

          J.       An award of costs pursuant to 29 U.S.C. § 1132(g);

          K.       An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund

doctrine; and

          L.       Such other and further relief as the Court deems equitable and just.


Dated: June 22, 2020                             CAPOZZI ADLER, P.C.

                                                 /s/ Donald R. Reavey           .
                                                 Donald R. Reavey, Esquire
                                                 PA Attorney ID #82498
                                                 (Application for Admission Pro Hac Pending)
                                                 2933 North Front Street
                                                 Harrisburg, PA 17110
                                                 donr@capozziadler.com
                                                 (717) 233-4101
                                                 Fax (717) 233-4103

                                                 /s/ Mark K. Gyandoh                .
                                                 Mark K. Gyandoh, Esquire
                                                 PA Attorney ID #88587

                                                    44
Case 1:20-cv-04770-JMF Document 1 Filed 06/23/20 Page 45 of 45




                            (Application for Admission Pro Hac Pending)
                            CAPOZZI ADLER, P.C.
                            312 Old Lancaster Road
                            Merion Station, PA 19066
                            markg@capozziadler.com
                            (610) 890-0200
                            Fax (717) 233-4103

                            Counsel for Plaintiffs and the Putative Class




                              45
